Exhibit 10.2

PROMISSORY NOTE

$18,000,000.00

August 17, 2006

 

FOR VALUE RECEIVED, and upon the terms and conditions set forth herein,
BEHRINGER HARVARD FERNCROFT, LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of BARCLAYS CAPITAL REAL ESTATE INC.,
a Delaware corporation (together with its successors and assigns, “Lender”), at
Lender’s office located at 200 Cedar Knolls Road, Whippany, New Jersey
07981-1806, Attn:  Jonathan Cohen/CMBS Payments, or at such other place as
Lender may designate to Borrower in writing from time to time, the principal
amount of EIGHTEEN MILLION DOLLARS ($18,000,000.00), together with interest
thereon, in the amounts, at the times and otherwise in accordance with the terms
set forth in that certain Loan Agreement of even date herewith (“Loan
Agreement”) between Borrower and Lender, which terms are incorporated herein by
this reference.

ARTICLE 1

TERMS OF NOTE

Section 1.01           Loan Agreement.  This Note is the promissory note
referred to in the Loan Agreement, and evidences the Loan made by Lender to
Borrower pursuant to the Loan Agreement.  All capitalized terms used herein and
not defined herein have the meaning provided in the Loan Agreement.  All of the
terms, conditions and provisions of the Loan Agreement applicable to this Note
and the debt evidenced hereby are incorporated herein by this reference.

Section 1.02           Intentionally Deleted.

Section 1.03           Exculpation.  NOTWITHSTANDING ANY PROVISION HEREOF TO THE
CONTRARY, BORROWER’S PERSONAL LIABILITY FOR PAYMENT OF THIS NOTE AND PERFORMANCE
OF THE OBLIGATIONS UNDER THIS NOTE IS LIMITED IN THE SAME MANNER AND TO THE SAME
EXTENT AS EXPRESSLY PROVIDED IN THE LOAN AGREEMENT.

Section 1.04           Borrower’s Waivers.  Borrower, for itself and all others
who may become liable for payment of all or any portion of this Note, hereby
waives presentment for payment, demand, protest, and notice of dishonor,
protest, nonpayment, demand, intent to accelerate, and acceleration. Borrower,
for itself and all others who may become liable for payment of all or any
portion of this Note, hereby further waives and renounces, to the fullest extent
permitted by law, all rights to the benefits of any moratorium, reinstatement,
marshalling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided, both as to party and property
(real and personal), against the enforcement and collection of the obligations
evidenced by this Note or any of the other Loan Documents.

Section 1.05           Unconditional Payment.  Any payment received by Lender
hereunder that is required to be refunded or recovered from Lender as a voidable
preference or a fraudulent transfer or is otherwise set-aside pursuant to the
Bankruptcy Code or any insolvency or other debtor relief law shall not be
considered as a payment made on the Loan or under this Note.


--------------------------------------------------------------------------------




Borrower’s liability under this Note to make such payment shall be reinstated,
notwithstanding that this Note may have been marked satisfied and returned to
Borrower or otherwise canceled, and such payment shall be immediately due and
payable upon demand.

ARTICLE 2

DEFAULT AND REMEDIES

Section 2.01           Event of Default.  A default (“Event of Default”) shall
occur under this Note if an “Event of Default” as that term is defined under the
Loan Agreement or any other Loan Document has occurred and remains uncured.

Section 2.02           Cumulative and Independent Remedies.  Following an Event
of Default (which has not been waived in writing by Lender), Lender, without
notice or consent from Borrower, shall be entitled to exercise all rights and
remedies as have been provided to Lender hereunder, under the Loan Agreement and
other Loan Documents, by law or in equity.  Such rights and remedies are
cumulative and may be exercised independently, concurrently or successively in
Lender’s sole discretion and as often as occasion therefor shall arise. No
partial exercise by Lender of any right or remedy will preclude further exercise
thereof.  Notice or demand given to Borrower in any instance will not entitle
Borrower to notice or demand in similar or other circumstances or constitute
Lender’s waiver of its right to take any future action in any circumstance
without notice or demand (except where expressly required by this Note to be
given). Lender may release security for the Loan, may release any party liable
for the Loan, may grant extensions, renewals or forbearances with respect
thereto, and may apply any security held by it to payment of the Loan, in each
case without prejudice to its rights under this Note.  Lender will not be deemed
as a consequence of its delay or failure to act, or any forbearances granted, to
have waived or be estopped from exercising any of its rights or remedies.

ARTICLE 3

MISCELLANEOUS PROVISIONS

Section 3.01           Incorporation from Loan Agreement.  All provisions of
Articles 17 and 18, inclusive, of the Loan Agreement are incorporated into this
Note by this reference, as if fully reproduced herein.

Section 3.02           Joint and Several.  If Borrower consists of more than one
Person, each such Person shall, subject to Article 12 of the Loan Agreement, be
jointly and severally liable hereunder.

Section 3.03           Governing Law.  This Note and each of the other Loan
Documents shall be interpreted and enforced according to the laws of the state
where the Property is located (without giving effect to rules regarding conflict
of laws).

Section 3.04           Consent to Jurisdiction.  Borrower hereby consents and
submits to the exclusive jurisdiction and venue of any state or federal court
sitting in the county and state where the Property encumbered hereby is located
with respect to any legal action or proceeding arising with respect to this Note
and waives all objections which it may have to such jurisdiction and

2


--------------------------------------------------------------------------------




venue.  Nothing herein shall, however, preclude or prevent Lender from bringing
actions against Borrower in any other jurisdiction as may be necessary to
enforce or realize upon the security for the Loan provided in any of the Loan
Documents.

Section 3.05           WAIVER OF JURY TRIAL.  BORROWER (AND LENDER, BY ITS
FUNDING OF THE LOAN) HEREBY WAIVES ITS RIGHT, TO THE FULL EXTENT PERMITTED BY
LAW, AND AGREES NOT TO ELECT, A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING
OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND
LENDER.  BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
TRIAL ACTION OR PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR DAMAGES PURSUANT TO M.G.L. C.93A
ET SEQ. OTHER THAN ACTUAL DAMAGES.

[Remainder of page intentionally left blank]

 

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Note has been executed as an instrument under seal by
Borrower the day and year first above written.

BORROWER:

 

 

 

BEHRINGER HARVARD FERNCROFT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

 Gerald J. Reihsen, III, Secretary

 


--------------------------------------------------------------------------------